Citation Nr: 0031709	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for joint pain due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel







INTRODUCTION

The veteran served on active duty from May 1979 to June 1995.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In light of this new law, 
the RO is invited to revisit the August 2000 decision which 
denied, as not well-grounded, the claim of entitlement to 
service connection for peripheral polyneuropathy and disc 
disease of the lumbar spine.


REMAND

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 became the law of the land.  This act 
introduces several fundamental changes into VA's adjudication 
process.  As these procedures could not have been followed by 
the RO at the time of the above referenced rating decision, 
and as these procedures are more favorable to the appellant 
than those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

When the Board remanded this case in September 1999, it noted 
that in a July 1997 Persian Gulf VA examination report the 
examiner referred adjudicators to neurology, psychiatry, and 
rheumatology consults.  In the remand, the Board pointed out 
that the consult reports were not associated with the claims 
file, and that they needed to be added to the record.  The 
pertinent consultations would, of course, be the neurology 
and rheumatology consultation reports.  The psychiatric 
examination is not shown to be pertinent to the appellant's 
complaints of joint pain.

A review of the claims folder shows that in October and 
November 1999, several requests were made for those reports.  
Those items have not, however, been located and associated 
with the claims folder.  Under Section 3 of the Veterans 
Claims Assistance Act of 2000, (to be codified at 38 U.S.C. § 
5103A(b)), VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  With regard to records from a 
Federal department or agency, however, the new law requires 
that "efforts to obtain those records shall continue until 
they are obtained unless it is reasonably certain that the 
records do not exist or that further efforts to obtain them 
would be futile."  (emphasis added)  Documentary evidence 
that further efforts would be "futile" is not currently 
included in the claims folder.  Therefore, the efforts to 
obtain the VA reports of consultations recommended in July 
1997 must continue.  If they ultimately are not available, 
the RO must secure written evidence to that effect, and 
provide appropriate notice in accordance with the law to be 
codified at 38 U.S.C. § 5103A(b)(2).  Moreover, replacement 
examinations would be in order.

The evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, further 
development is in order.  Veterans Claims Assistance Act of 
2000.

As per the September 1999 remand, the veteran was afforded an 
examination.  While an examiner ultimately found no evidence 
of disability, and could not put a cause and effect 
relationship between the veteran's condition and service in 
the Persian Gulf, in light of the Veterans Claims Assistance 
Act of 2000 another examination is in order.  As noted above, 
the medical evidence is currently incomplete, and thus the 
Board is required to conclude that the examiner did not have 
a complete picture of the claimed condition.  Under the new 
law, a veteran is entitled to a complete VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, in light of the new law, 
additional development is in order.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Louisville 
VA medical center and attempt to secure 
the July 1997 rheumatology and neurology 
consultation reports.  The RO should also 
contact the veteran, and request that he 
identify any health care provider that 
treated him for his joint pain since his 
October 1999 response.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  This includes, if applicable, 
securing signed written statements from 
record custodians that the desired 
records are not available.   If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  If after completion of the foregoing 
the July 1997 consultation reports cannot 
be found, then the RO should schedule the 
veteran for comprehensive orthopedic, 
neurology and rheumatology examinations 
to determine the etiology of any joint 
pain  present.  If, and only if, the 
rheumatology and neurology consult 
reports are found then only an orthopedic 
examination is required.  In any event it 
is imperative that each physician 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  All 
examiners must offer an opinion whether 
the appellant has a chronic disorder 
manifested joint pain, and if so, whether 
it is at least as likely as not that the 
disability is related to the veteran's 
period of military service, to include 
due to an undiagnosed illness related to 
Persian Gulf War service.  Each opinion 
must be supported by a through rationale.  
The examination reports should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

Thereafter, the RO should again review the veteran's claim.  
If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case.  The veteran and representative should 
then be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


